Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles Arnell Smith-Bey petitions this court for an original writ of habeas corpus, asserting that as a Moorish National he is not subject to the laws or jurisdiction of this country. This court ordinarily declines to entertain original habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from the general rule. Moreover, we conclude that the interests of justice would not be served by transferring the case to the district court. See 28 U.S.C. § 1631 (2012). Accordingly, we grant Smith-Bey’s motions to amend or correct his petition, deny Smith-Bey leave to proceed in forma pauperis, and dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.